460 F.2d 1406
UNITED STATES of America, Plaintiff-Appellee,v.Dennis C. WILLIAMS, and Merlin J. Charbonet, Defendants-Appellants.
No. 71-2260 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 7, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 We find without merit the contentions of Williams and Charbonet that the evidence was insufficient to support the jury verdicts of guilty as to both defendants on Count 1, and as to Charbonet on Counts 2, 3 and 4. We also find without merit the assertions of Williams that the district court improperly limited the cross-examination of prosecution witnesses, improperly instructed the jury on the law of conspiracy, and improperly denied the motion for severance


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 430 F.2d 966